Citation Nr: 1612054	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in October 2015 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level V hearing.

2.  Throughout the rating period on appeal, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level VIII hearing.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2012.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  VA clinical records are associated with the claims file, and the Veteran testified at the 2015 Board hearing that his only treatment has been through VA.  

VA examinations were obtained in 2012, 2014, and 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Hearing Loss Disability

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.    

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's bilateral hearing loss disability is rated as 30 percent disabling.  In an April 2012 statement, he asserted that a higher evaluation is warranted. 


An August 2012 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

30
75
70
75
LEFT

70
90
85
85

The Veteran's average pure tone threshold for the right ear was 62 with a word recognition score of 76 percent.  His average pure tone threshold for the left ear was 82 with a word recognition score of 68 percent.  

Applying 38 C.F.R. § 4.85, Table VI to the 2012 VA audiogram examination, the Veteran's right ear hearing loss is a Level IV impairment.  The Veteran's left hearing loss is a Level VII impairment.  

The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they apply.  Under Table VIA, the Veteran's right ear warrants a Level IV impairment, which is then elevated, to the next higher Roman numeral under § 4.86(b), to Level V impairment.  For the left ear, no change is required. 

Applying the criteria from Table VI to Table VII, based on the results of the 2012 audiogram examination findings, a 30 percent evaluation is derived.  

A November 2014 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

30
65
70
75
LEFT

70
75
80
80

The Veteran's average pure tone threshold for the right ear was 60 with a word recognition score of 68 percent.  His average pure tone threshold for the left ear was 76 with a word recognition score of 60 percent.  

Applying 38 C.F.R. § 4.85, Table VI to the 2014 VA audiogram examination, the Veteran's right ear hearing loss is a Level V impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply to the right ear because the Veteran did not have a 70 threshold at 2000 Hertz.  The Veteran's left hearing loss is a Level VII impairment.  Under Table VIA, the Veteran's left ear warrants a Level VI impairment, which is less than the Level VII under Table VI; thus, the higher level is used.

Applying the criteria from Table VI to Table VII, based on the results of the 2014 audiogram examination findings, a 30 percent evaluation is derived.  

A November 2015 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

35
75
75
75
LEFT

75
85
85
85

The Veteran's average pure tone threshold for the right ear was 65 with a word recognition score of 70 percent.  His average pure tone threshold for the left ear was 83 with a word recognition score of 52 percent.  

Applying 38 C.F.R. § 4.85, Table VI to the 2015 VA audiogram examination, the Veteran's right ear hearing loss is a Level V impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they apply to only the left ear.  They do not apply to the right ear because the Veteran did not have a 30 or less at 1000 Hertz.  Under Table VIA, the Veteran's left ear warrants a Level VII impairment, which is less than the Level VIII derived under Table VI; thus, the higher level is used.

Applying the criteria from Table VI to Table VII, based on the results of the 2015 audiogram examination findings, a 30 percent evaluation is derived.  

In sum, the Veteran's hearing testing has provided varying levels of impairment.  38 C.F.R. § 4.86 has been applied where appropriate.  For the right ear, it has been only applied where the Veteran has both a pure tone threshold of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Under 38 C.F.R. § 4.86(b), the Veteran's hearing impairment level is elevated to the next higher Roman numeral where applicable.  For the left ear, 38 C.F.R. § 4.86(a) has been applied because the Veteran has had puretone thresholds at each of four specified frequencies of 55 decibels or more.  However, 38 C.F.R. § 4.86(a) does not provided for elevation to the next higher Roman numeral as does 38 C.F.R. § 4.86(b).  

In sum, the audiology examinations are against a finding that a rating in excess of 30 percent is warranted for any period on appeal.

The Board has also considered the clinical records which reflect that the Veteran has difficulty hearing, wears hearing aids, and was "very pleased with his current hearing aids with the exception of a new retention issue due to skin cancer removal to the left pinna" (e.g. See September 2014 VA clinical record).  The Board has also considered the lay statements regarding hearing difficulty.  The Veteran has stated that he has difficulty hearing in normal situations (i.e. outside of testing) such as church or at a restaurant.  He testified that he cannot understand his wife or grandchildren unless he is "right up on them", has trouble understanding a higher-pitched voice, cannot understand someone talking from another room, and must wear his hearing aids to hear. 

The 2015 VA examination report reflects that the Veteran reported that without his hearing aids in use, he is unable to "make out what people are saying to him unless they are right up in his face and he can see their lips moving."  The report also reflects the opinion of the examiner, in pertinent part, as follows:

[W]ith [the Veteran's] current degree of hearing loss and discrimination ability, he would encounter difficulty in certain settings, especially those with background interference.  He would have challenges in critical listening situations, working in background noise where communication is expected, or having to listen to certain tones/signals in the range of his hearing loss (high frequency regions).  He would have significant challenges hearing on the telephone since he cannot see the face in order to read lips.  He reports that he does not use the phone unless he has to if his wife cannot answer the phone.

In determining the actual degree of disability, the objective examinations are more probative of the specific degree of the Veteran's impairment than lay statements.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015). 

In conclusion, the evidence of record does not reflect that a rating in excess of 30 percent is warranted for the Veteran's service-connected bilateral hearing loss disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty, to include in church, restaurants, and on the telephone have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted."  The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his testimony and in the VA examination records, and finds that his hearing loss disability does not reflect a picture outside the rating criteria. 

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization.)  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran is in receipt of service connection for bilateral hearing loss disability, evaluated as 30 percent disabling, and tinnitus, evaluated as 10 percent disabling, for a combined evaluation of 40 percent.  

The Veteran testified at the 2015 Board hearing that he is employed part time operating machinery and telling people where to put their refuse.  He testified that he had retired years earlier due to age, not disability.  The Board acknowledges the clinical findings and the opinion of the examiner with regard to the Veteran's potential difficulties in certain settings; however the Veteran is not employed in a setting which requires the use of a telephone, critical thinking, and working in background noise where communication is expected.  The record does not indicate that he has been unable to obtain and/or maintain substantial gainful employment due to service-connected disability.  Thus, the issue of entitlement to a TDIU has not been reasonably raised by the record.
 

ORDER

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 30 percent disabling is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


